Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION

Claims 1-11 are pending.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Goldstein et al (US 2017/0148021).

	a.	Per claim 1, Goldstein et al teach a node device on a blockchain network, the node device comprising:
a blockchain state monitor that calculates an estimated time of transaction processing completion according to a transaction cost by using state information about the blockchain network (paras 0023, 0026, 0038 and 0043—blockchain network and status monitoring and transaction cost);

a transaction cost determiner that calculates a minimum transaction cost that satisfies a user's requirements by using the calculated estimated time of transaction processing completion (paras 0023, 0025-26, 0064-65, 0087, 0102, 0108—least transaction cost to satisfy user preferences and time threshold variable
a transaction processor that processes a transaction of the user in response to a first transaction processing request when the first transaction processing request, which pays a transaction cost equal to or greater than the minimum transaction cost, is generated by the user (paras 0023-24, 0027, 0089-90, 0102—processing user transaction request to pay a transaction cost).

Claim 6 contains limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Goldstein et al teach the node device of claim 1, wherein the user's requirements include a transaction processing completion deadline on the blockchain network, wherein the transaction cost determiner calculates the minimum transaction cost such that the estimated time of transaction processing completion falls within the transaction processing completion deadline (paras 0102, 0108—least cost and time period threshold).
Claim 7 contains limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Goldstein et al teach the node device of claim 1, wherein the user's requirements include a transaction processing completion deadline and a transaction processing time on the blockchain network, wherein the transaction cost determiner calculates the minimum transaction cost such that a result of subtracting the transaction processing time from the transaction processing completion deadline exceeds or is equal to the estimated time of transaction processing completion (para 0102-104—transaction cost determination on blockchain network).
Claim 8 contains limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, Goldstein et al teach the node device of claim 1, wherein the transaction processor requests the user to pay a transaction cost equal to or greater than the minimum transaction cost or notifies the user of inability to process the transaction, when a second transaction processing request, which pays a transaction cost less than the minimum transaction cost, is generated by the user (paras 0103-104, 0117—canceled transaction responses, notifications and denial of transaction request).
Claim 10 contains limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
e.	Per claim 5, Goldstein et al teach the node device of claim 1, wherein the state information about the blockchain network includes at least one of a block generation cycle, a block generation time, a transaction processing request frequency, and the number of transactions being processed (paras 0027, 0042-43, 0108, 0111, 0115—blockchain state logistics including transaction time, requests frequency and quantity).
Claim 11 contains limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
f.	Per claim 9, Goldstein et al teach the node device of claim 6, wherein the transaction processor processes a transaction of the user in response to the transaction processing request of the user when the user's requirements are satisfied (paras 0023, 0025-26, 0064-65, 0087, 0102, 0108).



Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: Mahajan et al US 2020/0160289—blockchain network and databases.
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448